Citation Nr: 0612417	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-10 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a fall to 
include T-10 fracture with paraplegia and loss of bowel and 
bladder control secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1973 to July 1993.

Service connection is in effect for hypertension, rated as 10 
percent disabling since separation from service; and 
residuals of fractured 5th toe on the left foot, rated as 
noncompensably disabling.

This appeal to the Board of Veterans  Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.  During the course of the 
current appeal, the claims file has been in a number of 
locations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The pertinent facts involved in this case are fairly 
straight-forward.  It is the collateral documentation that is 
somewhat more problematic.  And while some of the requested 
development may seem excessively precise, the potential 
ramifications for the veteran are enormous since the 
residuals he has experienced since the 1997 fall are 
horrendous and severely disabling.

Basically, the veteran was cutting tree limbs in the summer 
of 1997 when he fell from a tree and became paralyzed as a 
result, with multiple serious additional disabilities 
associated therewith.  

At the time of the fall, apparently on June 27, 1997, he was 
service connected for hypertension for which he bad been 
taking VA prescribed medication (Beta Blockers) without total 
control.  

Pre-injury clinical records from VA are fairly limited, but 
available clinical notations in May 1997, a month before the 
fall, reflect that he complained of light-headedness and 
dizziness purportedly due to the hypertension, and changes 
were made in medications.

According to the veteran's testimony, he was working on 
cutting limbs from a tree when he became dizzy and lost his 
balance, was hit by or himself brushed past a tree limb, and 
he fell, fracturing his vertebra and having multiple 
resultant injuries as indicated.  He has otherwise indicated 
that at the time of the accident, he was employed by the 
telephone company, but it is unclear whether this incident 
involved personal business or was a part of telephone company 
work.

It appears that probably many if not all of the private and 
VA clinical reports associated with the ultimate injury are 
in the file.  And attempts in the past to obtain additional 
records from the facility wherein he was initially 
transferred have been only modestly productive.  

However, from the veteran's standpoint, there is such a great 
deal at stake here that it seems the best course to endeavor 
to obtain anything that might be of measurable assistance to 
him in his claim.  Under revised regulations, VA has an 
affirmative obligation to assist in that to the extent 
possible.

Accordingly, it is noted that DLS, a man who was working with 
the veteran at the time of the accident has verified his 
statement that the veteran had stayed at his house the night 
before; and the next morning, they went out to cut branches 
off a friend's tree.  The veteran was on the ladder with his 
head down, and Mr. S asked him what was wrong to which he 
replied that he was feeling lightheaded.  Mr. S suggested he 
stop but the veteran decided to continue working at which 
point he fell.  Mr. reported that he had asked another 
individual to call "911".  

The veteran has testified to other incidents in which he and 
DLS worked together with the telephone company, but as noted 
above, it remains unclear whether they were on-the-job at the 
time of this incident or not.  And there is no statement of 
record from the person on whose tree they were working at the 
time.

Other information is of record that the veteran was actually 
picked up from his position on the ground, unable to feel his 
lower extremities, etc., by a firefighter and taken to the 
hospital.  

And while the veteran has testified that an ambulance was 
called, there is no ambulance (or police) report in the file, 
nor are the actual immediate, initial Grady Memorial Hospital 
admission/emergency room notations.  [That facility has 
indicated that no further records are apparently available].  

As noted, a statement is not of record from Mr. S' friend who 
called 911, the person whose tree they were working on, or 
the firefighter who picked the veteran up.

The essence of the denial has been that the story told at the 
time of the accident was that they were working in the tree 
when a limb fell and hit the veteran and he fell, i.e., the 
falling tree limb was the causal agent.  

The RO has discounted the credibility and thus importance of 
his having allegedly been dizzy due to his hypertension at 
the time, which could have presented additional or primary 
causation. 

In this regard, it should be noted that dizziness due to 
hypertension need not have been the isolated and singular 
cause of such a fall to be held accountable, but might well 
have been contributory under 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet App. 439 (1995).  This has not been fully 
addressed by the RO.

Based on the evidence of record, the Board finds that 
additional development might be worthwhile.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
additional information with regard to Mr. 
S, their friend who called the 911 
operator, the person whose tree it was on 
which they were working, and any other 
information which might be helpful in 
identifying, and getting statements from 
anyone who witnessed or otherwise 
participated in his immediate care 
following the fall, or anyone including 
family, friends or co-workers who could 
vouch for his having had dizziness or 
lightheadness at that time.  If anyone 
else was present on that June 1997 date, a 
statement should be obtained from them as 
to their observations, and added to the 
file.  

The veteran should be asked for a release, 
and with the help of the RO, an attempt 
should be made to obtain a media 
clippings, a police and/or ambulance 
report or any other "official" 
documentation relating to the incident 
developed commensurate therewith.  

The veteran should also be asked for a 
release of any documentation within his 
then-employment by the telephone company 
concerning dizziness or lightheaded and/or 
the fall in question or any other 
incidents of a similar nature.  All 
logical and reasonable avenues of data 
should be diligently pursued and the 
pursuit documented.

An attempt should be made to obtain all VA 
clinical records from the time between 
separation from service in 1993 and June 
1997 as relate to hypertension.

2.  The case should then be reviewed by 
the RO on all possible theories including 
38 C.F.R. § 3.310 and Allen.  If the 
decision remains unsatisfactory, a SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

